Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez.
Una Constitución no establece, ni debe establecer, normas para la *946hora que pasa, smo principios para un futuro que se expande(1)
Una doctrina resuelta por este Tribunal “no debe ser variada a menos que sea tan manifiestamente errónea que no pueda sostenerse sin violentar la razón y la justicia”. Capestany v. Capestany, 66 DPR 764, 767 (1946). Al pare-cer, una mayoría de este Tribunal considera que el axioma constitucional de igualdad electoral consagrado en nuestra jurisprudencia violenta sus nociones ofuscas de razón y de justicia. Bajo esa impresión maltrecha de lo que significa una sociedad verdaderamente democrática e igualitaria, revocan una normativa de veda publicitaria que aplicaba al caso ante nosotros y merecía el más vigoroso amparo de este Foro. No puedo estar en mayor desacuerdo y, por lo tanto, disiento.
I — I
A. El axioma constitucional de igualdad electoral
La Constitución de Puerto Rico establece un ordena-miento democrático según el cual el poder político emana de la participación del pueblo en las decisiones colectivas. Preámbulo, Const. ELA, LPRA, Tomo 1. A esos efectos, el derecho al voto constituye una de las garantías más bási-cas y paradigmáticas de nuestra sociedad. De ahí que nuestra Carta de Derechos disponga que “[l]as leyes garan-tizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerro-gativa electoral”. Art. II, Sec. 2, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 283.
La disposición citada le impone al Estado una responsa-bilidad dual, P.P.D. v. Gobernador I, 139 DPR 643, 670 *947(1995). En primer lugar, el Estado debe abstenerse de inter-ferir con el ejercicio libre del voto por parte de sus ciudada-nos y, en segundo lugar, tiene un deber afirmativo de prote-ger al ciudadano contra cualquier coacción que pretenda interferir con el ejercicio de su prerrogativa electoral. íd.
A tenor con un ordenamiento democrático en el que se garantiza el derecho igual al voto y se exige su protección mediante deberes concomitantes y afirmativos por parte del Estado, una serie de casos consignaban hasta hoy lo que se denominaba el axioma constitucional de igualdad electoral. Véanse: P.P.D. v. Gobernador I, supra; Marrero v. Mun. de Morovis, 115 DPR 643 (1984); P.R.P. v. E.L.A., 115 DPR 631 (1984); P.N.P. v. Tribunal Electoral, 104 DPR 741 (1976). En el espectro de ese axioma loable, este Tribunal interpretó que nuestra Constitución exige ciertos derechos y garantías adicionales al acto formal del voto. Es decir, que con el pasar del tiempo entendimos que el ejercicio cabal del derecho igualitario al voto precisa de circunstan-cias e, incluso, prohibiciones específicas.
En particular, este Tribunal resolvió que el axioma de igualdad electoral exige, entre otras condiciones, igual ac-ceso de los partidos políticos a fondos electorales guberna-mentales, P.S.P. v, Srio. de Hacienda, 110 DPR 313 (1980) (Sentencia), e igual participación de los partidos políticos en los asuntos de la Comisión Estatal de Elecciones y la Junta de Inscripción Permanente, P.R.P. v. E.L.A., supra; P.S.P. v. Com. Estatal de Elecciones, 110 DPR 400 (1980).(2) Así también, este Tribunal interpretó que el axioma de igualdad electoral prohíbe, entre otras prácticas, el uso de *948recursos públicos a beneficio de campañas políticas. Véanse: Miranda v. C.E.E., 141 DPR 775 (1996); P.P.D. v. Gobernador I, supra, (prohibición de publicidad guberna-mental con connotaciones político-partidistas). Véase, también, Marrero v. Mun. de Morovis, supra (prohibición del uso de vehículos públicos en campañas políticas)(3)
B. Restricciones a la facultad de informar del gobierno
Una de las prohibiciones o limitaciones que exige el axioma de igualdad electoral tiene que ver con la facultad del Gobierno de comunicar determinada información a la ciudadanía. P.P.D. v. Gobernador I, supra, págs. 681-682. A esos efectos, la jurisprudencia de este Tribunal reconoció, al menos, dos tipos de limitaciones en cuanto a la informa-ción o publicidad gubernamental se refiere.
Por un lado, está la prohibición de publicidad guberna-mental de contenido político-partidista, la cual surge tanto del mencionado axioma de igualdad electoral como del Art. IV, Sec. 9 de nuestra Constitución, LPRA, Tomo 1. Véase P.P.D. v. Gobernador I, supra, pág. 701 (se determinó que la utilización de ciertos “símbolos e insignias de naturaleza po-lítico-partidista [era] contraria al fin público que exige nues-tro ordenamiento constitucional en la administración del erario y al axioma de paridad económica entre las fuerzas electorales que le sirve de norte”). (Enfasis suprimido)(4) Esta prohibición de publicidad con contenido político-parti-dista aplica en cualquier momento, incluso fuera de los ci-clos electorales. íd., pág. 692.
*949Por otro lado, reconocimos una limitación adicional a la publicidad gubernamental, aun cuando su contenido no fuera de índole político-partidista, comúnmente conocida como veda electoral. Esta existía hasta hoy para evitar la influencia que en términos generales puede tener la publi-cidad gubernamental promovida por el partido en el go-bierno ante un evento electoral de fecha cercana. P.P.D. v. Gobernador II, 136 DPR 916, 926-927 (1994) (se explica que la veda electoral en esa ocasión buscaba “evitar que el Es-tado, mediante anuncios gubernamentales, pueda tener una influencia en la libre expresión de los ciudadanos en la votación”).
Este último caso, P.P.D. v. Gobernador II, supra, era el precedente aplicable a la controversia ante nuestra consi-deración, el cual una mayoría de este Tribunal se negó a aplicar y, por lo tanto, revocó. En esa ocasión, este Tribunal se preguntó si el axioma de igualdad electoral exigía la aplicación de una veda electoral a un proceso de referén-dum, incluso cuando la Ley Electoral en ese entonces solo la aplicaba a las elecciones generales. Respondimos esa in-terrogante afirmativamente.
Según P.P.D. v. Gobernador II, supra, la propaganda gu-bernamental por parte del partido en el gobierno repre-senta una ventaja indebida que le permite a ese partido promover sus gestas y posturas de cara a un proceso electoral. La veda electoral opera, entonces, como una me-dida preventiva para evitar que esa ventaja se produzca a costa de fondos públicos y mediante propaganda guberna-mental de diverso tipo. íd., págs. 926-927. En ausencia de una medida estatutaria a esos efectos en un proceso electoral de referéndum, ésta se impuso en P.P.D. v. Gobernador II, supra, “por imperativo del axioma de igualdad in-merso en la Constitución [...] ”. íd., pág. 926.
Puesto que el entonces Art. 8.001 de la Ley Electoral disponía que la veda electoral aplicaría solo a las eleccio-nes generales, este Tribunal se basó en el referido impera-*950tivo constitucional para extender la aplicabilidad de este artículo al referéndum de entonces. P.P.D. v. Gobernador II, supra, pág. 926. Al hacerlo, recurrió al Art. 5 de la Ley Habilitadora del Referéndum sobre Enmiendas a la Cons-titución de Puerto Rico de 1994 (Ley Habilitadora del Re-feréndum) en cuestión, el cual disponía que los artículos de la Ley Electoral serían supletorios a esta ley en todo aque-llo que fuera necesario, pertinente y compatible. P.P.D. v. Gobernador II, supra, pág. 924. De esta manera, este Tribunal concluyó que la veda establecida en la Ley Electoral, por constituir un imperativo constitucional, era una dispo-sición compatible y consecuente con la Ley Habilitadora del Referéndum. íd., pág. 926.
HH J — \
En lo que constituye un verdadero déjá vu jurídico, el caso ante nosotros hoy planteaba la misma pregunta que atendimos en P.P.D. v. Gobernador II, supra. Se le pregun-taba a este Tribunal si procede una veda publicitaria a nivel gubernamental durante procedimientos electorales, en particular un plebiscito y un referéndum, para los cua-les la ley no contempló tal prohibición expresamente. Aun-que conforme a P.P.D. v. Gobernador II, supra, procedía responder afirmativamente, la mayoría responde en la negativa.
A. Disposiciones estatutarias en controversia
Mediante la Ley Núm. 7-2017, Ley para la Descoloniza-ción Inmediata de Puerto Rico, la Asamblea Legislativa dispuso una serie de consultas electorales en torno al esta-tus político de Puerto Rico a llevarse a cabo en el 2017. No estableció una veda electoral específicamente aplicable a estos eventos, aunque reconoció que las “prohibiciones y los delitos relacionados con la celebración de [la] consulta, se regirán por las disposiciones establecidas en la [...] ‘Ley *951Electoral de Puerto Rico’ y [en la] ‘Ley para la Fiscalización del Financiamiento de Campañas Políticas en Puerto Rico’ ”, Art. XIII, Sec. 1(a) de la Ley Núm. 7-2017. De esta manera, cabe interpretar que el Art. XIII tuvo el efecto de incorporar a la Ley Núm. 7-2017 la sección de Prohibicio-nes y Delitos Electorales de la Ley Electoral de Puerto Rico (Ley Electoral de 2011), 16 LPRAsecs. 4231-4255, salvo en todo aquello que resultara incompatible o improcedente.
La sección de Prohibiciones y Delitos Electorales de la Ley Electoral de 2011 establece en su Art. 12,001 lo si-guiente:
Durante el año en que se celebre una elección general y hasta el día siguiente a la fecha de la celebración de la misma, se prohíbe a las agencias del Gobierno, a la Asamblea Legis-lativa y a la Rama Judicial de Puerto Rico incurrir en gastos para la compra de tiempo y espacio en los medios de comuni-cación, así como para la compra y distribución de materiales propagandísticos o promocionales con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes. [...]
[[Image here]]
[S]e exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés pú-blico, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión. (Énfasis suplido). 16 LPRA see. 4231.
Nuevamente, la controversia puntual traída a nuestra consideración es si esta prohibición le aplica también a los eventos electorales de Plebiscito y Referéndum estableci-dos en la Ley Núm. 7-2017.
B. El repentino abandono de un imperativo constitucional
Según discutido previamente, el axioma constitucional de igualdad electoral limita las facultades del Gobierno de divulgar información. En particular, este Tribunal estable-ció en P.P.D. v. Gobernador II, supra, que la veda electoral constituía un imperativo constitucional en aras de evitar que la publicidad gubernamental influencie directa o indi-*952rectamente a la ciudadanía en el ejercicio libre de su dere-cho al voto. Evidentemente, ese precedente regía la contro-versia ante nuestra consideración.
Valga recordar que mientras este Tribunal no revoque o modifique un precedente, el mismo constituye la doctrina establecida que los foros inferiores deben seguir. Capestany v. Capestany, supra, pág. 767. Así también, una norma ju-risprudencial “ ‘no debe ser variada a menos que sea tan manifiestamente errónea que no pueda sostenerse sin vio-lentar la razón y la justicia’ ”. íd. En materia electoral, la aplicación consecuente de los precedentes de este Tribunal cobra mayor envergadura aún, dado que incide sobre la credibilidad de este Tribunal y del ordenamiento democrá-tico mismo.
De ahí que, en referencia al tratamiento de este Tribunal al axioma constitucional de igualdad electoral, el reco-nocido constitucionalista José Julián Álvarez González su-giriera que los tribunales debían aplicar consecuentemente dicha normativa o, de lo contrario, “abandonar la empresa”.(5) En una crasa tergiversación de la dicotomía sugerida por el distinguido profesor, una mayoría de este Tribunal no pudo optar por la consistencia y, en vez, optó por abandonar la empresa. Lamentablemente, abandonar la empresa en este caso implica pervertir nuestro ordena-miento democrático y desechar lo que antes habíamos de-nominado un imperativo constitucional.
Según la mayoría, la normativa de P.P.D. v. Gobernador II, supra, es errada puesto que tuvo el efecto de constitu-cionalizar el mecanismo de veda publicitaria más allá de los procesos electorales contemplados por el legislador en la Ley Electoral. Opinión mayoritaria, pág. 932. En ese sentido, la elevación a rango constitucional de la llamada veda electoral representa una invención de derechos *953inexistentes que extiende indebidamente el significado de la Constitución. Id. Bajo esa lógica, ausente una expresión clara del legislador imponiéndole la veda electoral a proce-sos electorales como los dispuestos en la Ley Núm. 7-2017, la misma resulta improcedente.
Con el poco tiempo que la mayoría de este Tribunal nos concedió para expresarnos, delineamos al menos tres pro-blemas sustanciales con la postura mayoritaria. Veamos.
i. El consagrado axioma de igualdad electoral
En claro desdén de la jurisprudencia previa, una mayo-ría de este Tribunal derriba un componente del axioma de igualdad electoral, esto es, la veda electoral, sin advertir que con ello arriesga también el axioma en su totalidad. Como mencionáramos antes, la jurisprudencia de este Tribunal no solo había resuelto que el axioma de igualdad impedía una desventaja electoral producto de la publicidad gubernamental, sino que además proscribía otras prácticas incompatibles con un sistema democrtico. Como bien resume el profesor Álvarez González, este Tribunal descansó en el axioma de igualdad electoral para disponer lo si-guiente:
1) igualdad de participación de los partidos en el Fondo Electoral, sin sujeción a su pujanza electoral previa; 2) igualdad en la participación de los partidos por petición junto con los prin-cipales en la administración de la Comisión Estatal de Elec-ciones; 3) prohibición del uso de vehículos en campañas políti-cas; 4) prohibición del uso de fondos públicos para campañas gubernamentales antes de un referéndum para enmendar la Constitución; 5) prohibición del uso de fondos públicos para campañas gubernamentales que benefician al partido en el po-der; 6) inconstitucionalidad de una ley para votar por el Pre-sidente de Estados Unidos. (Citas omitidas). Álvarez González, op. cit., pág. 965.
A pesar del historial extenso de ese axioma constitucio-nal, la mayoría nos informa hoy que el “mal llamado” axioma de igualdad electoral “no existe en la Constitución”. (Énfasis suprimido). Opinión mayoritaria, pág. 928.
*954Nos informa entonces que son letra muerta las expresio-nes de este Tribunal a los efectos de que “[l]a igualdad es ingrediente medular del ideal de justicia que constante-mente late en la Constitución [y p]or su naturaleza diná-mica es susceptible de manifestarse en diversas dimensiones”. (Énfasis suplido). P.R.P. v. ELA, supra, pág. 633. Además, son letra muerta aquellas expresiones en las que este Tribunal consignó que, “[e]n la medida en que se subvencione una campaña político-partidista con fondos públicos, se le permite una ventaja a un partido (o candi-dato político) sobre otros, lo que atenta contra el axioma de igualdad electoral y socava los pilares del esquema electoral en nuestro País [...] ”. (Énfasis suplido). P.P.D. v. Gobernador I, supra, pág. 671.
Resulta inaceptable asumir con tal liviandad el peso de esas palabras y de nuestros precedentes, más aún cuando esa actitud judicial reduce la protección de los derechos constitucionales en vez de ampliarla. La doctrina del pre-cedente, y sus respectivas excepciones, no pueden ni deben servir, como lo hacen hoy, de meras etiquetas legales para ocultar los caprichos de cada cual(6) Tal uso desvirtúa el objetivo medular de esa doctrina de proveer estabilidad ju-rídica y estropea la ya lastimada credibilidad de este Tribunal.
ii. El rol de los tribunales en el constitucionalismo mo-derno
Es menester destacar también que la mayoría de este Tribunal parte de una noción minimalista de nuestra Constitución, según la cual este foro está impedido de extender el significado de nuestro ordenamiento constitucio-*955nal más allá del texto del documento magno. Opinión ma-yoritaria, págs. 931-932 (citando a R. Martínez Torres, El originalismo como método de interpretación constitucional y el principio de separación de poderes, 49 Rev. Jur. UIPR 249 (2015)). Ese entendido es insostenible cuando se toma en cuenta el rol extenso que este Tribunal ha asumido pre-viamente en la protección de los derechos constitucionales de índole político, social, laboral y criminal.(7) Así también, resulta ajeno al desarrollo del constitucionalismo moderno del cual forma parte nuestro ordenamiento democrático.
En un estado de derecho democrático, el Poder Judicial funge, precisamente, como garante de los derechos consti-tucionales y de las condiciones necesarias para su disfrute. Véase E. Rivera Ramos, Los derechos y la democracia: ¿conflicto o complementariedad?, en Los derechos funda-mentales, Buenos Aires, Editores del Puerto, s.r.l., 2003. Ese rol no constituye una mera opción o preferencia teó-rica, sino una función deontológica insertada en el anda-miaje constitucional que le asigna al Poder Judicial la in-terpretación de la propia Constitución. íd., pág. 35. (“[E]sa función de garante de las pre-condiciones de la democracia puede serle asignada al poder judicial en la propia Consti-tución, por voluntad mayoritaria, como ocurre en algunas constituciones [modernas]”); J.J. Álvarez González, La pro-tección de los derechos humanos en Puerto Rico, 57 (Núms. 1-2) Rev. Jur. UPR 133, 174 (1988) (“[L]a revisión judicial es la forma más conocida [...] que en [los sistemas consti-tucionales de Estados Unidos y Puerto Rico] existe para *956hacer realidad las garantías que sus Constituciones pro-meten
En ese sentido, ese deber le fue asignado a este Tribunal como último intérprete de la Constitución, con la facultad correlativa de declarar inconstitucional aquellas normas o prácticas en las que otras ramas de gobierno incurran. Art. V, Sec. 4, Const. ELA, LPRA, Tomo 1. Véase Santa Aponte v. Srio. del Senado, 105 DPR 750, 759 (1977) (“La función de ser intérprete final de la Constitución le corresponde exclusivamente a un solo poder, al Poder Judicial. La Constitución les confiere determinadas facultades al Poder Legislativo y al Ejecutivo, pero la definición de sus contor-nos y la determinación de la validez de su ejercicio son asuntos cuidadosamente reservados a los tribunales”).
La labor de revisión judicial incluye también la facultad de este Tribunal de subsanar una deficiencia constitucional allí donde el Estado malogra o incumple su respectivo de-ber de garantizar mediante legislación los derechos consti-tucionales de la ciudadanía. Véase Art. II, Secs. 1-2, Const. ELA, LPRA, Tomo 1, ed. 2016, págs. 275 y 283 (“Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana”; “Las leyes garantizarán la expresión de la voluntad del pueblo me-diante el sufragio universal, igual, directo y secreto, y pro-tegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”). Véase, también, García v. Aljoma, 162 DPR 572, 580-582 (2004).
Como mencionara antes, en materia de igualdad electoral, hay pues un deber afirmativo por parte del Estado de garantizar el ejercicio real de esos derechos mediante pro-hibiciones y limitaciones específicas. P.P.D. v. Gobernador I, supra, pág. 670. Véase E. Rivera Ramos, El estado de derecho: aproximación al concepto, 81 (Núm. 4) Rev. Jur. UPR 1113, 1119-1120 (2012) (se menciona la importancia de garantías normativas e institucionales para la protec-ción de los derechos fundamentales). Abdicar a la vigilia *957constante de esos derechos, así como de sus condiciones necesarias, es ignorar que “la mera igualdad ante la ley no le garantiza el disfrute real de los derechos a muchas personas”, E. Rivera Ramos, La igualdad: una visión plural, 69 (Núm. 1) Rev. Jur. UPR 1, 13 (2000). Es también reducir nuestra Constitución a una formalidad, en vez de otorgarle la fuerza vinculante y el valor social que amerita.
iii. La importancia de la veda publicitaria en procesos electorales
La veda electoral, en tanto mecanismo necesario para el ejercicio igualitario del proceso electoral y del derecho al voto, procura legitimar el carácter plenamente democrático de nuestro sistema de gobierno. Para que éste se base en la voluntad del pueblo, esa voluntad ha de estar libre de coac-ciones y de influencias indebidas por parte del propio gobierno. De lo contrario, la esencia democrática del man-dato electoral y, por lo tanto, la legitimidad del poder gu-bernamental queda en entredicho. Véase E.H. Ziegler, Jr., Government Speech and the Constitution: The Limits of Official Partisanship, 21 B.C.L. Rev. 578, 580 (1980) (“It is a truism that, if a governing structure based upon widespread genuine citizen opinions is to survive as a viable democracy, it must place legal restraints on the government’s ability to manipulate the formulation and expression of that opinion”). Véase, también, P.P.D. v. Gobernador I, supra, pág. 701, citando a S. Shiffrin, Government Speech, 27 UCLA L. Rev. 565, 612 (1980) (“ ‘[P]ermitirle al gobierno, armado con el mayor tesoro de campaña —el erario público— intentar dominar un pro-ceso electoral, atenta contra la integridad básica del pro-ceso democrático’ ”). (Traducción nuestra).
De ahí que la postura asumida por este Tribunal hace más de veinte años fuera la más sabia y cónsona con nues-tra Constitución. La propaganda ilimitada y excesiva por parte del gobierno durante cualquier proceso electoral “constituye una forma abierta y velada de coacción electo*958ral con el propósito de beneficiar al partido que controle la Rama Ejecutiva P.P.D. v. Gobernador II, supra, pág. 929, opinión de conformidad del Juez Asociado Señor Hernández Denton. Véase Stern v. Kramarsky, 375 N.Y.S.2d 235, 239 (1975) (“It would be establishing a dangerous and untenable precedent to permit the government or any agency thereof, to use public funds to disseminate propaganda in favor of or against any issue or candidate. This may be done by totalitarian, dictatorial or autocratic governments but cannot be tolerated, directly or indirectly, in these democratic United States of America”). Hoy más que nunca, en una época de comunicación masiva a través de los medios más diversos, inmediatos y efectivos, resultaba propicio limitar la influencia de la publicidad gubernamen-tal en la voluntad ciudadana.
La mayoría del Tribunal descarta nuestros pronuncia-mientos anteriores como un invento; como una constitucio-nalización ilegítima. Sorprendentemente, no expresa justi-ficación alguna para abandonar el mentado axioma de igualdad electoral, sino que reduce su análisis a la ausen-cia de bases constitucionales al respecto. Ignora, así, fun-damentos potenciales a nivel federal, como los señalados por el profesor Nelson Tebbe, quien sostiene que la propaganda gubernamental irrestricta también contraviene principios de debido proceso ley, igual protección de las le-yes y libertad de expresión. N. Tebbe, Government Nonen-dorsement, 98 (Núm. 2) Minn. L. Rev. 648, 668-676 (2013) (“[Ojfficial speech is limited by a principle of government nonendorsement that cuts across various constitutional provisions and that brings them together to protect full and equal citizenship in a free society”). Íd., pág. 712. Véase Shiffrin, supra, págs. 617-622 (“Government speech relating to ballot questions raises serious first amendment problems, and general rules need to be formulated that *959limit government departures from electoral neutrality”), íd., pág. 655.(8)
En fin, erra la mayoría al enajenarse de todas estas con-sideraciones y reducir así la veda publicitaria de cara a un proceso electoral a una mera preferencia a merced de las prerrogativas del ente legislativo en el poder. Los prece-dentes de este Tribunal y la conciencia de la realidad social en la que opera nuestro ordenamiento constitucional dicta-minaban lo contrario.
p — i 1 — I
Al igual que en P.D.D. v. Gobernador II, supra, el artí-culo que actualmente establece la veda electoral en la Ley Electoral de 2011 solo se refiere a una “elección general”. 16 LPRA see. 4231. De ahí que la Opinión mayoritaria des-taque que su lenguaje es puntual al disponer que la veda electoral aplicará a las elecciones generales, término que la propia Ley Electoral de 2011 define como “[p]roceso me-diante el cual los electores seleccionan uno o más funcio-narios dentro de una demarcación geográfica para cubrir una o más vacantes en un cargo público electivo en el Es-tado Libre Asociado de Puerto Rico”. 16 LPRA see. 4003(31). A su juicio, ya sea que acudamos al propio Art. 12.001 de la Ley Electoral de 2011, o a la referencia hecha en la Ley Núm. 7-2017 a las prohibiciones y a los delitos de la misma Ley Electoral,(9) la terminología utilizada por el *960legislador está igualmente limitada a las elecciones generales.
Ahora bien, al detener nuestro análisis en el texto del Art. 12.001 de la Ley Electoral de 2011, los eventos electo-rales contemplados en la Ley Núm. 7-2017 sufren de una deficiencia constitucional significativa a la luz de lo dicho en P.P.D. v. Gobernador II, supra. No obstante, en nuestro ordenamiento, “las leyes se presumen constitucionales hasta tanto un tribunal competente declare lo contrario”. Brau v. ELA, 190 DPR 315, 337 (2014). Desde esa perspec-tiva, “los tribunales deben esforzarse por lograr interpre-taciones congruentes y compatibles que adelanten la cons-titucionalidad de las leyes”. íd. Así, “cuando se cuestiona la validez de una ley o se suscita alguna duda sobre su cons-titucionalidad, los tribunales deben asegurarse de que no existe otra posible interpretación razonable de la ley”. Íd., pág. 338.
Es por eso que, aunque reconozco que una lectura ais-lada de las disposiciones antes citadas sugiere que la veda electoral no le aplica a los procesos electorales ante nues-tra consideración, corresponde una lectura integral de la ley para auscultar su constitucionalidad conforme a P.P.D. v. Gobernador II, supra. Considero que el Art. 11.001 de la propia Ley Electoral de 2011 adelantaba ese cometido. 16 LPRA see. 4211. Dicho artículo establece que “[t]odo refe-réndum, consulta o plebiscito que se celebre en Puerto Rico se regirá por la ley especial que a tal fin se apruebe y por las disposiciones de este subtítulo en todo aquello necesario o pertinente para lo cual dicha ley especial no disponga”. (Énfasis suplido). íd.
En el esfuerzo por interpretar la Ley Electoral de 2011 y la Ley Núm. 7-2017 en sintonía con los preceptos constitu-cionales hasta hoy vigentes, opino que el Art. 11.001 permi-tía la interpretación más razonable del marco jurídico de *961estas leyes, a la vez que respaldaba su constitucionalidad. Es decir, no bastaba la insistencia en que el Art. 12.001 de la Ley Electoral de 2011 solo se refiere a las elecciones genera-les, sino que resultaba necesario advertir además el conoci-miento que tiene y debe tener el legislador de la normativa constitucional aplicable, así como de la jurisprudencia de este Tribunal al respecto. Véase Exposición de Motivos de la Ley Núm. 78 de 1 de junio de 2011 (se reconoce que la Ley Electoral ha sido objeto de cuantiosas interpretaciones por parte de los tribunales). En ese sentido, y precisamente por tratarse de un imperativo constitucional, la veda electoral constituía un aspecto necesario y pertinente a los procesos de Plebiscito y Referéndum aquí en controversia, para el cual su ley especial no dispuso(10)
En conclusión, una interpretación razonable de la dis-yuntiva ante este Tribunal hubiese sido que, a través del Art. 11.001 de la Ley Electoral de 2011, el legislador le aplicó a los eventos electorales contemplados en la Ley Núm. 7-2017 aquellas disposiciones de la Ley Electoral de 2011 que le resultaran necesarias y pertinentes. Así, pro-cedía aplicarle la veda publicitaria de la Ley Electoral de 2011 al plebiscito y referéndum establecidos mediante la Ley Núm. 7-2017 como una disposición necesaria y perti-nente de acuerdo con el hoy deshecho imperativo constitu-cional de P.P.D. v. Gobernador II, supra.
IV
P.P.D. v. Gobernador II, supra, representaba una norma constitucional de gran valor democrático que aplicaba per-*962fectamente al caso ante nuestra consideración. Nuestro or-denamiento constitucional debería repudiar cualquier tipo de ventaja electoral sufragada con fondos públicos en aras de asegurar que todas las preferencias ideológicas se pre-sentan ante el electorado en la mayor igualdad de condi-ciones que el Estado sea capaz de garantizar. Considero que, por imperativo constitucional, la veda publicitaria que establece la Ley Electoral de 2011 le aplica al Plebiscito y Referéndum dispuestos en la Ley Núm. 7-2017. Por esa razón, disiento enérgicamente de una mayoría de este Tribunal que hoy determina lo contrario, de forma tal que debilita la doctrina del precedente en nuestro estado de derecho y derrumba uno de los pilares de nuestro ordena-miento democrático.

 P.I.P. v. C.E.E., 120 DPR 580, 613 (1988), citando a B.M. Cardozo, La naturaleza de la función judicial, Buenos Aires, Eds. Arayú, 1955, pág. 64.


 Originalmente, este Tribunal había expresado que el axioma de igualdad electoral surgía del Art. IX, Sec. 6 de nuestra Constitución, disposición transitoria que reconocía el disfrute de los derechos reconocidos en la Ley Electoral a aquellos partidos que cumplieran con los requisitos mínimos para quedar inscritos. LPRA, Tomo 1. Sin embargo, así también reconocimos que ese principio de igualdad consti-tucional no solo estaba contenido en la referida disposición transitoria, sino que además surgía de nuestra Carta de Derechos. P.R.P. v. E.L.A., 115 DPR 631, 637 (1984), Esta última base constitucional, en particular, el Art. II, Sec. 2 de nuestra Constitución, ha prevalecido desde entonces como la principal fuente jurídica del axioma de igualdad electoral. LPRA, Tomo 1.


 Véase J. J, Álvarez González, Derecho constitucional de Puerto Rico y relacio-nes constitucionales con los Estados Unidos, Bogotá, Ed. Temis, 2009, págs. 965-967 (discusión del historial jurisprudencial del axioma de igualdad electoral).


 Este Tribunal ha utilizado lo que dispone el Art. VI, Sec. 9 de nuestra Cons-titución como fundamento constitucional para prohibir la publicidad con contenido político-partidista:
“Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley”. LPRA, Tomo 1, ed. 2016, pág. 444. Véase P.P.D. v. Gobernador I, 139 DPR 643, 688 (1995).


 “ ‘Si nuestros tribunales no son capaces de mantener un derrotero conse-cuente y justificable sobre este tema, harían bien en abandonar la empresa. La cre-dibilidad del proceso judicial es un valor mucho más importante’ ”. Álvarez González, op. cit, pág. 967.


 «[H]emos identificado tres circunstancias que, como excepción, justifican de-jar a un lado un precedente: ‘(1) si la decisión anterior era claramente errónea; (2) si sus efectos sobre el resto del ordenamiento son adversos, y (3) si la cantidad de personas que confiaron en ésta es limitada’ ”, Pueblo v. Sánchez Valle et al., 192 DPR 594, 645-646 (2015), citando a Pueblo v. Camacho Delgado, 176 DPR 1, 20 esc. 4 (2008).


 En la jurisprudencia de este Tribunal sobran los ejemplos donde se reconocen garantías y protecciones específicas dentro de derechos constitucionales más am-plios, como el debido proceso ley, la intimidad, la dignidad humana, la igual protec-ción de las leyes, la libertad de expresión, el derecho al voto, la libertad de prensa y la libertad de culto. Véanse, e.g.: Arroyo v. Rattan Specialties, Inc., 117 DPR 35 (1986) (la aplicación del derecho a la intimidad entre partes privadas); Soto v. Srio de Justicia, 112 DPR 477 (1982) (derecho de acceso a la información como parte de la libertad de expresión); Figueroa Ferrer v. E.L.A., 107 DPR 250 (1978) (derecho al divorcio como parte del derecho a la intimidad); Pueblo v. Dolce, 105 DPR 422 (1976) (reconocimiento de una factura más ancha en la protección contra registros y allanamientos).


 Véanse, también: Machinists v. Street, 367 US 740, 788 (1961), opinión disi dente del Juez Black (“Probably no one would suggest that Congress could, without violating [the First] Amendment [...] create a fund to be used in helping certain political parties or groups favored by the Government to elect their candidates or promote their controversial causes”); Lathrop v. Donohue, 367 US 820, 863 (1961), opinión concurrente del Juez Harlan (“[A] State could not ‘create a fund to be used in helping certain political parties or groups favored’ by it ‘to elect their candidates or promote their controversial causes’ ”).


 “Las prohibiciones y los delitos relacionados con la celebración de [la] con-sulta, se regirán por las disposiciones establecidas en la Ley 78-2011, según enmen-dada, conocida como la ‘Ley Electoral de Puerto Rico’ y por la Ley 222-2011, conocida como ‘Ley para la Fiscalización del Financiamiento de Campañas Políticas en Puerto Rico’, excepto cuando sean improcedentes o incompatibles con las disposiciones de *960esta Ley o cuando esta Ley dispone delito o penalidad específica”. Art. XIII, Sec. 1(a) de la Ley Núm. 7-2017.


 Como mencionara antes, similar interpretación hizo este Tribunal en P.P.D. v. Gobernador II, 136 DPR 916 (1994). La ley especial que establecía el referéndum de entonces contenía una disposición según la cual todo aquello necesario, pertinente y compatible en la Ley Electoral, y para lo cual la ley especial del referéndum no hubiese dispuesto, le aplicaría supletoriamente. íd., pág, 924. Al resolver que la veda electoral constituía un imperativo constitucional, este Tribunal concluyó que el Art. 8.001 (que regulaba la veda electoral en ese entonces) “resulta[ba] compatible y consecuentemente aplicable a la Ley Habilitadora del Referéndum”. íd., pág. 926.